EXHIBIT 10.40

MODEL MANAGEMENT CONTINUITY AGREEMENT

[FOR UNITED STATES EMPLOYEES]

E*TRADE GROUP, INC.

July 7, 1999

Jarrett Lilien

Dear Jarrett:

             We are pleased to offer you the position of CEO—TIR. This letter,
if accepted, sets forth the terms of your employment with E*TRADE Group, Inc.
(hereafter “E*TRADE” or the “Company”), following the Closing (as defined in the
Exchange Agreement). As a full-time employee, you would receive an annual base
salary of $200,000.00, paid biweekly, less all applicable deductions.

             All TIR (Holdings) LTD (“TIR”) employee benefits will continue
uninterrupted until E*TRADE transitions your benefits coverage from TIR benefits
to E*TRADE benefits. You will be offered E*TRADE’s standard Company-sponsored
benefits which will ensure that you receive benefits consistent with and
comparable to those offered similarly situated E*TRADE employees. You will, in
particular, participate in E*TRADE’s existing paid time off plan and will be
eligible to accrue paid time off based on your prior years of service with TIR.
It is E*TRADE’s intention to transition your benefits coverage from TIR benefits
to E*TRADE benefits during the first few months after the Closing. The Company
wants to make this transition as smooth as possible.

Commencement Date

             This offer is contingent on the occurrence of the closing of
E*TRADE’s acquisition (the “Acquisition”) of TIR, and, if you accept this offer,
it would take effect as of that Closing Date.

Bonus Participation

             Upon achievement of the mutually agreed-upon operating milestones
ending in fiscal years 2000 and 2001, as set out in Exhibit “A” hereto, you will
be entitled to participate in a special bonus pool set aside for TIR Executive
Committee members in lieu of the Team Quality Incentive (“TQI”) Bonus Program.
Milestone factors for the special bonus pool shall be equally weighted among
three categories of performance including the following: (1) individual
performance; (2) integration; and (3) project leadership. Such bonuses shall be
payable in two installments in October and April of each applicable fiscal year.
The management of TIR may recommend individual allocations of bonus amounts from
such bonus pool; however, E*TRADE shall make the final determinations of
eligibility and bonus awards. The TIR special bonus program will terminate at
the end of E*TRADE’s fiscal year 2001, and you will no l onger be eligible for
any further bonus payments under that plan. Beginning in E*TRADE’s fiscal year
2002, that is, September 1, 2001, you will be eligible to participate in the
E*TRADE bonus program, subject to the same terms and conditions applicable to
other similarly situated E*TRADE employees.

Stock Options

             Your existing and outstanding stock options with TIR have been
assumed by E*TRADE in accordance with your Stock Option Assumption Agreement. In
addition, at the Closing you will be granted an option to purchase 20,000 shares
of E*TRADE common stock under the Company’s 1996 Stock Incentive Plan. The
per-share exercise price of the option will be equal to the per-share fair
market value of the common stock on the Closing Date, as determined by the
E*TRADE Board of Directors. The option will be evidenced by E*TRADE’s standard
stock option agreement. So long as you continue in service with E*TRADE, the
option will vest and become exercisable with respect to twenty-five percent
(25%) of the option shares on the one-year anniversary of your employment start



--------------------------------------------------------------------------------


date and with respect to the balance at 25% upon each anniversary of the Closing
Date until the fourth anniversary of the Closing Date.

Term of Employment

             You commit to remaining employed by E*TRADE for a period of three
(3) years following the Closing Date (the “Term”). Nevertheless, E*TRADE may
terminate your employment at any time for any reason, during the Term, with or
without cause, by giving written notice of such termination. Similarly, you may
resign your employment for “Good Reason,” as defined in this Agreement, without
being deemed to have breached this Agreement. In addition, if E*TRADE wishes to
terminate your employment for any reason within three (3) years after the
Closing Date, it must obtain the written approval of the Chief Executive
Officer—TIR, the President—TIR, the President of E*TRADE International and
E*TRADE’s Vice President, Associates and Work Environment before taking such
action. If any one of these four (4) individuals is not employed by E*TRADE at
the time of the action in question, then such termina tion will require the
approval of that individual’s replacement. E*TRADE will also provide you with
one (1) month’s notice prior to the termination of your employment for any
reason.

Termination of Employment

             For the purposes of this Agreement, a termination by E*TRADE for
“Cause” shall mean a termination for any of the following reasons: (i) your
failure to perform the duties of your position after receipt of a written
warning and thirty (30) days in which to cure; (ii) engaging in misconduct as
described in E*TRADE’s “Standards of Business Conduct”; (iii) being convicted of
a felony; (iv) committing an act of fraud against or the misappropriation of
property belonging to the Company or any of its employees; or (v) a material
breach of this agreement or any confidentiality or proprietary information
agreement between you and the Company. E*TRADE will provide written notice of
the reason for termination in the case of any termination for “Cause.” A
termination by E*TRADE for any other reason shall be a termination “Without
Cause.”

             For the purposes of this Agreement, a resignation for “Good Reason”
will occur if you resign your employment within thirty (30) days after the
occurrence of either of the following events: (i) a reduction in your base
salary or benefits; (ii) a material diminution in your duties, responsibilities,
position, or authority as described herein; (iii) failure by E*TRADE to
establish and administer the bonus pool for fiscal years ending in 2000 and
2001, as set out herein and in Exhibit A; or (iv) failure by E*TRADE to comply
with and satisfy any other material provision of this Agreement.

             If E*TRADE terminates your employment “Without Cause” or you
terminate your employment for “Good Reason” prior to the end of the Term, then
E*TRADE will pay you a lump sum payment equal to (i) one (1) month’s salary for
each year of service with TIR, providing for the continuity of your service with
any E*TRADE business entity, not to exceed twelve (12) months and excluding the
one month’s notice provision provided herein; and (ii) that amount of the bonus
pool for which you are eligible prorated to the date of termination of your
employment, less applicable deductions and withholdings, as severance
(“Severance Payment”). Such Severance Payment would be in lieu of any
entitlement you may have to notice of termination, pay in lieu of notice of
termination, or severance pay under any Company policy or practice. If you are
eligible to receive a greater amount of severance from an y other source or
based on any written commitment, then you will have the option of selecting that
severance benefit or this one, but not both. All benefits and future stock and
option vesting would terminate as of the date of termination of your employment.
You would, of course, be paid your salary through your date of termination and
for the value of all unused paid time off earned through that date and allowed
to continue your medical coverage to the extent provided for by COBRA, but you
would not be entitled to any additional payments or benefits except as set forth
herein. You would be allowed to exercise your vested options during the time
period set forth in and in accordance with your option agreement and Stock
Option Assumption Agreement.

             If you were to resign your employment other than for “Good Reason”
or your employment were to be terminated for “Cause” within three (3) years
after the Closing Date, then you would be paid all salary and benefits through
the date of termination of your employment, but nothing else.

             If your employment were to continue beyond the Term, then your
employment would be on an “at-will” basis. This means that either you or E*TRADE
could terminate your employment at any time for any reason with or without cause
and without the obligation to pay you, or your right to, any severance payment
except as may be provided at such time under E*TRADE’s employee benefit plans
for which you are eligible.



--------------------------------------------------------------------------------


Your Position

             You will initially have the title of CEO—TIR in your present work
location; however, you may be relocated with the written approval of the Chief
Executive Officer—TIR, the President—TIR, the President of E*TRADE International
and E*TRADE’s Vice President, Associates and Work Environment, in consultation
with you. You will have whatever reasonable duties are assigned to you
consistent with your title and position as agreed to by the Chief Executive
Officer—TIR, the President—TIR and the President of E*TRADE International. The
President of E*TRADE International, with input from the Chief Executive
Officer—TIR, the President—TIR and E*TRADE’s Vice President, Associates and Work
Environment, may change your title, duties, compensation, and benefits as they
reasonably see fit. In addition, the Company acknowledges that it will attempt
to provide you with employment with E*TRAD E International focusing on global
operations, at a later time consistent with the development of this entity and
to the extent possible; however, this acknowledgement shall not give you “Good
Reason” to terminate your employment pursuant to this Agreement.

Non-Competition

             You understand and agree that this Agreement is entered into in
connection with the acquisition by E*TRADE of all of the outstanding stock of
TIR. You further understand and agree that you were a shareholder or
optionholder of TIR; a key and significant member of the management of TIR; and
that E*TRADE paid substantial consideration in order to purchase your stock
and/or option interest in TIR. In addition, the parties agree that, prior to
acquisition by E*TRADE of the stock of TIR, TIR was engaged in its business in
the United States and throughout the world. E*TRADE represents and you
understand that, following the acquisition by E*TRADE of the stock of TIR,
E*TRADE will continue conducting such business in the United States and
throughout the world.

             You agree that during your employment with E*TRADE you will not
engage in any other employment, business, or business related activity unless
you receive E*TRADE’s prior written approval to hold such outside employment or
engage in such business or activity, except that E*TRADE agrees that you will be
allowed to continue your membership on the Board of Directors of Barton Mines
Corporation and Barton Joint Venture Corporation (BJVC) and devote up to ten
(10) business days per year in such capacity. Such written approval will not be
unreasonably withheld if such outside employment, business or activity would not
in any way be competitive with the business or proposed business of E*TRADE or
otherwise conflict with or adversely affect in any way your performance of your
employment obligations to E*TRADE.

             Subject to the approval of the Vice President, Associates and Work
Environment or his replacement, commencing on the date of termination of your
employment with E*TRADE and continuing for a period equal to one (1) month for
each year of service with TIR (providing for the continuity of your service with
any E*TRADE business entity and excluding the one (1) month’s notice provision
provided herein) but not to exceed twelve (12) months, you will not, except as
provided below, as an employee, agent, consultant, advisor, independent
contractor, general partner, officer, director, stockholder, investor, lender or
guarantor of any corporation, partnership or other entity, or in any other
capacity directly or indirectly:

             1. engage in any activity, in any market where E*TRADE conducts
business, in which you participate, manage or advise in the design, development,
marketing, sale or servicing of any product related to global institutional and
retail internet securities trading, clearing services or execution (hereafter
referred to as “the Business”);

             2. induce, encourage or solicit any individual who was employed by
E*TRADE within six (6) months of the date your employment with E*TRADE
terminates to leave the Company for any reason or to accept employment with any
other company, or to employ, interview or arrange to have business opportunities
offered to any such individual; or

             3. permit your name to be used in connection with a business which
is competitive or substantially similar to the Business.

             Notwithstanding the foregoing, you may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any person or entity which owns a business that is competitive or
substantially similar to the Business. The term “publicly traded securities”
shall mean securities that are traded on a national securities exchange or
listed on the National Association of Securities Dealers Automated Quotation
System.

             

             If any restriction set forth in this non-competition section is
found by a court to be unreasonable, then you agree, and hereby submit, to the
reduction and limitation of such prohibition to such area or period as shall be
deemed reasonable. You acknowledge that the services that you will provide to
E*TRADE under this Agreement are unique and that irreparable harm will be
suffered by E*TRADE in the event of the breach by you of any of your obligations
under this Agreement, and that E*TRADE will be entitled, in addition to its
other rights, to enforce by an injunction or decree of specific performance the
obligations set forth in this Agreement. Any claims asserted by you against
E*TRADE shall not constitute a defense in any injunction action brought by
E*TRADE to obtain specific enforcement of said paragraphs.

             You agree that if the Company establishes that you, or those acting
in concert with you or on your behalf, materially violate the Non-Competition
provision in any way, the Company shall be entitled to recover the reasonable
attorneys’ fees and litigation expenses incurred, arising out of or relating to
the Company’s efforts to prevent the breach, to establish that a breach has
occurred, to enforce the Non-Competition provisions or to seek to redress a
breach, including any appeals if necessary. If the Company fails to establish
that you, or those acting in concert with you or on your behalf, have materially
violated any of the Non-Competition provisions in any way, you shall be entitled
to reimbursement of reasonable attorneys’ fees and litigation expenses incurred
in your defense.

Arbitration

             We each agree that any and all disputes between us which arise out
of your employment, the termination of your employment, or under the terms of
this Agreement shall be resolved through final and binding arbitration. This
shall include, without limitation, disputes relating to this Agreement, any
disputes regarding your employment by E*TRADE or the termination thereof, claims
for breach of contract or breach of the covenant of good faith and fair dealing,
and any claims of discrimination or other claims under any federal, state or
local law or regulation now in existence or hereinafter enacted and as amended
from time to time concerning in any way the subject of your employment with
E*TRADE or its termination. The only claims not covered by this section are the
following: (i) claims for benefits under the unemployment insurance or workers’
compensation laws; (ii) claims concerning the validity, infringement o r
enforceability of any trade secret, patent right, copyright, trademark or any
other intellectual property held or sought by E*TRADE, or which E*TRADE could
otherwise seek; in each of these instances such disputes or claims shall not be
subject to arbitration, but rather, will be resolved pursuant to applicable
California law. Binding arbitration will be conducted in Santa Clara County in
accordance with the rules and regulations of the American Arbitration
Association. The parties will split the cost of the arbitration filing and
hearing fees and the cost of the arbitrator; each side will bear its own
attorneys’ fees, unless otherwise decided by the arbitrator. You understand and
agree that arbitration shall be instead of any civil litigation, that each side
waives its right to a jury trial, and that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction thereof.

Miscellaneous Provisions

             This Agreement and the accompanying Proprietary Information and
Inventions Agreement will be the entire agreement between you and E*TRADE
relating to your employment and the additional matters provided for herein. This
Agreement supersedes and replaces (i) any prior verbal or written agreements
between the parties except as provided for herein and (ii) any prior verbal or
written agreements between the undersigned employee and TIR relating to the
subject matter hereof. This Agreement may be amended or altered only in a
writing signed by you and the President of E*TRADE International. This Agreement
shall be construed and interpreted in accordance with the laws of the State of
California. Each provision of this Agreement is severable from the others, and
if any provision hereof shall be to any extent unenforceable it and the other
provisions shall continue to be enforceable to the full extent allowable, as if
such of fending provision had not been a part of this Agreement. This offer is
also contingent on your executing the E*TRADE Proprietary Information and
Invention Agreement, a copy of which is attached hereto.

             As used in this Agreement, “E*TRADE Group, Inc.” and “Company”
refer to E*TRADE and each of its subsidiaries.

             

             If you have any questions about this offer, please contact me at
(650) 331-6097. Please sign and date this letter below and return it to me.

 
  


 
  


 
  
Sincerely,

 
  
E*TRADE GROUP INCORPORATED

 
  


/s/ Jerry A. Dark  
  
Jerry A. Dark, Vice President
Associates and Work Environment

             

             I agree to the terms and conditions in this offer.

 
  


Dated: July 12, 1999  
  


/s/ Jarrett Lilien

--------------------------------------------------------------------------------

 
  
Jarrett Lilien



Exhibit A

Bonus Milestones

Milestone Factors for Determining Bonus Pool Pay-Outs:

        1.  Individual Performance: The following criteria, to the extent
applicable, will be used to determine the degree to which an individual has met
his or her individual performance milestone.

              a.  Business unit financial performance

                     i.  Includes budget management

                     ii.  Performance over revenue targets

              b.  Key business initiatives

                     i.  Includes performance compared with growth targets for
sales, volumes by geography/line of business/function

                     ii.  Customer growth and retention

              c.  Personal impact on business results

              d.  Participation and leadership in performance management process
throughout the Company

              e.  Remaining “engaged” and productive post-merger

        2.  Integration: Degree to which the employee contributes to a seamless
and effective transition:

              a.  Contribution to employee selection and retention

              b.  Leadership and participation in H&G/E*TRADE integration teams

              c.  Facilitating successful cultural assimilation

                     i.  Including positive, open, two-way communications,
technology transfers and learning

              d.  Succession planning to ensure smooth transitions for all key,
high-impact positions.

        3.  Project Leadership: Degree to which employee takes an active and
effective role in identified projects. (Note: all existing projects will be
reviewed and new projects may be jointly identified by Chief Executive
Officer—TIR and President—E*TRADE International. The new projects may differ
from the existing “godfather” strategic projects and may include projects
necessary as part of integration.)

Evaluation and “Fine Tuning” of Milestone Performance: Performance results
associated with the three milestones will be “fine tuned” as follows:

        1.  Internal Comparisons: Executive Committee members will be ranked
approximately 1-12 relative to his or her peers.

              a.  Factors used for “relative” ranking:

                     i.  Executive Committee member’s success in attracting new
talent

                     ii.  Relative performance of regional offices/functions

                     iii.  Motivation level

        2.  External Comparisons: To ensure retention, market competitiveness of
total compensation will be considered in light of planned bonus payouts.

Process For Determining Bonus Pool Pay-Outs:

        1.  Goals for TIR group to be set out by Executive Committee and
finalized by the Chief Executive Officer—TIR and the President of E*TRADE
International.

        2.  Quarterly review of process executed by the Chief Executive
Officer—TIR and the President of E*TRADE International, with input from
E*TRADE’s Vice President, Associates and Work Environment

        3.  Final determination of bonus pay-outs per individual by the Chief
Executive Officer—TIR, the President—TIR, and the President of E*TRADE
International, with input from E*TRADE’s Vice President, Associates and Work
Environment